                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE

 STEPHANIE MICHELLE WINTER,                     )
                                                )
                Petitioner,                     )
                                                )
 v.                                             )   Nos.: 3:15-CR-107-TWP-CCS-7
                                                )         3:17-CV-305-TWP
 UNITED STATES OF AMERICA,                      )
                                                )
               Respondent.                      )

                                         ORDER

       In accordance with the accompanying memorandum opinion, this pro se prisoner’s motion

to vacate, set aside, or correct a sentence under 28 U.S.C. § 2255 [Doc. 1233] is DENIED. For

the reasons set forth in the accompanying memorandum, a certificate of appealability SHALL

NOT ISSUE. Also, as the Court CERTIFIED in the memorandum opinion that any appeal from

this order would not be taken in good faith, should Petitioner file a notice of appeal, she is

DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       The Clerk is DIRECTED to close the civil file.

       SO ORDERED.

       E N T E R:
                                      s/ Thomas W. Phillips
                              SENIOR UNITED STATES DISTRICT JUDGE

 ENTERED AS A JUDGMENT
   s/ John L. Medearis
   CLERK OF COURT
